Slosson, J.
There is a fatal objection to the portions of the answer embraced in this motion.
It is an attempt to justify and plead a privilege, not in respect to the words charged to have been spoken, but in ’•espect to “ certain expressions” which are not given, but which are not the words complained of.
But were this otherwise, and were this a justification of the very words spoken, the motion must still prevail. The defendant having denied uttering the words charged, cannot justify by alleging the truth of them. The pleas are inconsistent.
Different defences may be pleaded, but not contradictory or inconsistent pleas. The defendant cannot deny and confess a fact in the same pleading, especially where the pleading is verified, and the fact both denied and confessed is a matter within his own personal knowledge. (Schneider v. Schultz, 4 Sandf. 664; Arnold v. Dimon, Ib. 680 ; Porter v. McCreedy, 1 Code R., N. S., 88.) But were this otherwise, still the present answer would be defective.
It is no justification in pleading, to allege simply the truth of the words alleged to have been uttered, or the defendant’s belief in their truth. Where a justification is intended, the defendant must allege the facts upon which he relies to show that the plaintiff was guilty of the crime imputed to him, *409or the truth of the charge complained of. (Fry v. Bennett, 5 Sandf., 54; Sayles v. Unden, 6 How. Pr. R., 84.)
The motion must be allowed, with $10 costs, but with leave to the defendant within 10 days to amend.